676 S.E.2d 897 (2009)
COPPER, et al.
v.
DENLINGER, et al.
No. 526A08.
Supreme Court of North Carolina.
April 27, 2009.
Ann L. Majestic, Christine Scheef, Raleigh, for School Board, et al.
Frances P. Solari, for Copper, et al.
Dan M. Hartzog, Jr., Raleigh, Ann H. Smith, for Denlinger.
Allison B. Schafer, for NC School Boards Asso.
Jack Holtzman, Raleigh, for NC Justice Center, et al.
Katherine Lewis Parker, Ocracoke, for ACLU of NC Legal Foundation.
Lewis Pitts, for Advocates-Children's Legal Aid.
Ashley Osment, for State Conf. of NAACP, et al.
Sheria Reid, for NC Black Leadership Caucus.
The following order has been entered on the joint motion filed on the 22nd day of April 2009 by Defendants to Strike Brief and Prevent Oral Argument by Plaintiffs:
"Motion Denied by order of the Court in conference this the 27th day of April 2009."